In the United States District Court
For the Middle District of North Carolina

 

Brian David Hill,
Petitioner/Defendant
Criminal Action No. 1:13-CR-435-1
Vv.
Civil Action No. 1:17-CV-1036
United States of America,

Respondent/Plaintiff

Smee me mee ee” cee ee eee” ee” ee”

ADDENDUM TO DECLARATION OF BRIAN DAVID HILL AND NEW
EVIDENCE IN SUPPORT OF PENDING MOTION UNDER DOCUMENT #
206 REQUESTING SANCTIONS

I, Brian David Hill, declare pursuant to Title 28 U.S.C. § 1746 and subject to the
penalties of perjury, that the following is true and correct:

I attached hereto, as SUPPLEMENT 1, a true and correct copy of a 7-page
pleading to the Clerk of the Martinsville Circuit Court that attached the 24-page
“DECLARATION OF BRIAN DAVID HILL AND NEW EVIDENCE IN
SUPPORT OF PENDING MOTION UNDER DOCUMENT # 206
REQUESTING SANCTIONS?” plus the two (2) Exhibits. That pleading was faxed
to the Clerk of the Circuit Court of Martinsville, VA, as well as to the
Commonwealth Attorney office of Glen Andrew Hall to be filed in the state
criminal case regarding fraud upon the court. As it would be redundant to file the
same pleading twice, Brian David Hill will only file the seven pages of the
pleading as the 24-page pleading “DECLARATION OF BRIAN DAVID HILL
AND NEW EVIDENCE IN SUPPORT OF PENDING MOTION UNDER
DOCUMENT # 206 REQUESTING SANCTIONS” plus the two (2) Exhibits is
already being mailed to the Clerk of the Court in the U.S. District Court and is the
same 24-page pleading being faxed to the Clerk of the Circuit Court Clerk of
Martinsville, Virginia.

Case 1:13-cr-00435-TDS Document 266 Filed 11/04/20 Page 1 of 4
Respectfully filed with the Court, this the 2nd day of November, 2020.

 

Respectfully submitted,
$ ‘gne Signed

Brian D. Hill (Pro Se)

310 Forest Street, Apartment 2
Martinsville, Virginia 24112
Phone #: (276) 790-3505

Former U.S.W.G.O. Alternative News reporter

I stand with QANON/Donald-Trump — Drain the Swamp

I ask Qanon and Donald John Trump for Assistance (S.O.S.)
Make America Great Again

Petitioner also requests with the Court that a copy of this pleading be served upon
the Government as stated in 28 U.S.C.§ 1915(d), that “The officers of the court
shall issue and serve all process, and preform all duties in such cases. Witnesses
shall attend as in other cases, and the same remedies shall be available as are
provided for by law in other cases”. Petitioner requests that copies be served with
the U.S. Attorney office of Greensboro, NC via CM/ECF Notice of Electronic

Filing ("NEF") email, by facsimile if the Government consents, or upon U.S. Mail.
Thank You!

CERTIFICATE OF SERVICE

Petitioner/Defendant hereby certifies that on November 2, 2020, service was made
by mailing the original of the foregoing:

“ADDENDUM TO DECLARATION OF BRIAN DAVID HILL AND NEW
EVIDENCE IN SUPPORT OF PENDING MOTION UNDER DOCUMENT #
206 REQUESTING SANCTIONS”

Case 1:13-cr-00435-TDS Document 266 Filed 11/04/20 Page 2 of 4
by deposit in the United States Post Office, in an envelope, Postage prepaid, on
November 2, 2020 addressed to the Clerk of the Court in the U.S. District Court,
for the Middle District of North Carolina, 324 West Market Street, Greensboro,

NC 27401.

Then pursuant to 28 U.S.C. §1915(d), Petitioner requests that the Clerk of the
Court move to electronically file the foregoing using the CM/ECF system which
will send notification of such filing to the following parties to be served in this

action:

 

Anand Prakash Ramaswamy
U.S. Attorney Office

Civil Case # 1:17 -cv-1036

101 South Edgeworth Street, 4th
Floor, Greensboro, NC 27401
Anand.Ramaswamy@usdoj.gov

Angela Hewlett Miller

U.S. Attorney Office

Civil Case # 1: 17 -cv-1036

101 South Edgeworth Street, 4th
Floor, Greensboro, NC 27401
angela.miller@usdoj.gov

 

JOHN M. ALSUP

U.S. Attorney Office

101 South Edgeworth Street, 4th
Floor, Greensboro, NC 27401
john.alsup@usdoj.gov

 

 

 

 

This is pursuant to Petitioner's "In forma Pauperis" ("IFP") status, 28 U.S.C.
§1915(d) that "The officers of the court shall issue and serve all process, and
perform all duties in such cases ... "the Clerk shall serve process via CM/ECF to

serve process with all parties.

 

Date of signing:

November Z 2020

 

 

Respectfully submitted,
!

igo’

e

Signed

Brian D. Hill (Pro Se)

310 Forest Street, Apartment 2
Martinsville, Virginia 24112
Phone #: (276) 790-3505

 

I stand with QANON/Donald-Trump — Drain
the Swamp

J ask Qanon and Donald John Trump for
Assistance (S.O.S.)

 

Case 1:13-cr-00435-TDS Document 266 Filed 11/04/20 Page 3 of 4

 

 
 

| Make America Great Again |

Friend’s justice site: JusticeForUS WGO.wordpress.com
JusticeForUS WGO.NL/Pardon

 

JusticeForUSWGO.NL/Pardon
JusticeForUSWGO.wordpress.com/Pardon

 

Case 1:13-cr-00435-TDS Document 266 Filed 11/04/20 Page 4 of 4
